Exhibit 10.5

 

Execution Version

 

AMENDED AND RESTATED

 

SHARED SERVICES AGREEMENT

 

between

 

MACK-CALI REALTY, L.P.

 

and

 

ROSELAND RESIDENTIAL, L.P.

 

Effective June 28, 2019

 

 

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED SHARED SERVICES AGREEMENT (together with the Schedule
and Exhibit attached hereto, the “Agreement”), dated June 28, 2019 (the
“Effective Date”), is by and between Mack-Cali Realty, L.P., a Delaware limited
partnership (“MCRLP”) and Roseland Residential, L.P., a Delaware limited
partnership (the “Partnership”).  MCRLP and the Partnership shall be
collectively referred to herein as the “Parties”, and each, a “Party”.

 

RECITALS

 

WHEREAS, the Partnership is issuing up to $100,000,000 (which under certain
circumstances could be increased to $200,000,000) in preferred equity units to
RPIIA-RLA AGGREGATOR, L.L.C., a Delaware limited liability company (together
with its permitted successors, assigns and transferees, “RP Investor I” and,
together with RPIIA-RLB, L.L.C., a Delaware limited liability company, or its
permitted successors, assigns and transferees, the “RP Investors”) pursuant to
the terms of that certain Preferred Equity Investment Agreement, dated June 26,
2019 (the “Investment Agreement”) by and among the Partnership, MCRLP, Mack-Cali
Realty Corporation, a Maryland real estate investment trust (“MCRC”), Mack-Cali
Property Trust, a Maryland real estate investment trust, Roseland Residential
Trust, a Maryland real estate investment trust (the “General Partner”), and the
RP Investors (the “Transaction”);

 

WHEREAS, in connection with the Transaction, the General Partner, MCRLP, MCRC,
and the RP Investors are amending and restating that certain Second Amended and
Restated Agreement of Limited Partnership of Roseland Residential, L.P., dated
as of March 10, 2017, and entering into that certain Third Amended Restated
Limited Partnership Agreement of Roseland Residential, L.P., dated as of
June 28, 2019 (the “Partnership Agreement”);

 

WHEREAS, in connection with the Transaction, MCRLP has agreed to provide certain
Services (as defined below) to the Partnership on a going forward basis on the
terms and conditions set forth herein; and

 

WHEREAS, in connection with providing the Services, MCRLP has agreed to share
certain commercial office space, executive and administrative employees,
proprietary systems, processes, and other assets with the Partnership, on the
terms and conditions set forth herein.

 

WHEREAS, in connection with the Transaction, MCRLP and the Partnership have
agreed to enter into this Amended and Restated Shared Services Agreement in
order to amend and restate that certain Shared Services Agreement dated
March 10, 2017 by and among certain of the parties hereto (the “2017 Shared
Services Agreement”);

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree, intending to be legally bound, as follows:

 

1

--------------------------------------------------------------------------------



 

ARTICLE I

 

SHARED SERVICES

 

Section 1.1                                   Shared Services, Assets, and
Employees.

 

(a)                                 Services.

 

Commencing on the Effective Date and continuing through the duration of the
Services Period (as defined below), MCRLP shall assist the Partnership in its
day-to-day business and operations, as an indirect subsidiary of MCRLP.  MCRLP
shall provide the Partnership with (i) those services provided to the
Partnership prior to the Effective Date and those services described on
Schedule 1 and (ii) any additional services reasonably required by the
Partnership to conduct its business that MCRLP provides for itself or its
affiliates (the “Base Services” and, together with Additional Services agreed by
the Parties in accordance with Section 1.1(b), the “Services”).  The Services
shall only be made available, and the Partnership shall only be entitled to
utilize the Services, for the benefit of the operation of the Partnership’s
business.  MCRLP’s obligations to perform services hereunder shall be limited to
the Services.  Schedule 1 may be amended from time to time with the mutual
consent of both Parties, or as otherwise provided in this Agreement.

 

(b)                                 Additional Services.

 

In the event that the Partnership determines that it would be beneficial for
MCRLP to provide any additional service or services not included in the
Services, or a material change in the then-current Services, to the Partnership,
the Partnership shall request in writing that MCRLP provide such additional
services (as so determined, the “Additional Services”).  MCRLP shall, in its
reasonable discretion, determine (i) whether to provide such Additional
Services, taking into consideration its ability to provide such Additional
Services, and (ii) the amount, if any, by which the Services Fee (as defined
below) shall be increased to reflect all Additional Services to be performed. 
The Parties shall agree in writing on any Additional Services to be performed
and any corresponding increase in the Services Fee.  Following such agreement,
Schedule 1 shall be amended to reflect all Additional Services to be performed. 
The Additional Services shall be subject to the terms and conditions of this
Agreement as with any other Services provided hereunder.  Except as provided
herein, the Services Fee may not be increased without the prior written approval
of the RP Investors, which approval may not be unreasonably withheld. 
Notwithstanding the foregoing, MCRLP shall have no obligation to provide any
Additional Services or to negotiate the additional Services Fee with the
Partnership or the RP Investors.

 

(c)                                  Subcontractors.

 

MCRLP may, directly or through one or more affiliates, hire or engage one or
more subcontractors, consultants, vendors, or other third parties (each, a
“Subcontractor”) to perform any or all of the Services under this Agreement to
the extent MCRLP has determined in its sole discretion that such Subcontractors
are reasonably necessary for the efficient performance of any of the Services
and to the extent MCRLP, directly or through one or more affiliates, hires or
engages such Subcontractors to provide similar services for itself or its
affiliates; provided, that

 

2

--------------------------------------------------------------------------------



 

MCRLP shall remain ultimately responsible for ensuring that the obligations set
forth in this Agreement are satisfied with respect to any Services provided by
any Subcontractor.

 

(d)                                 Sharing of Space and Assets.

 

In connection with the provision of the Services, MCRLP agrees to share with the
Partnership the commercial office space located at Harborside 3, Jersey City, NJ
07302 and provide certain computer systems, hardware, and other assets to the
Partnership (collectively, the “Shared Assets”).  The determination of which
assets constitute Shared Assets and the scope of the Partnership’s use of the
Shared Assets shall be made by MCRLP in its reasonable discretion.  For the
avoidance of doubt, the commercial office space located at 101 Hudson Street,
Jersey City, New Jersey 07302 (the “101 Space”) shall not constitute a “Shared
Asset”. As of July 1, 2019, MCRLP and the Partnership will be sharing the 101
Space governed by a separate lease agreement attached hereto as Exhibit A. The
Partnership shall be responsible to MCRLP for its proportionate share of all
obligations of the tenant under such lease agreement; such proportionate share
to be determined by dividing the number of employees primarily performing
services to the Partnership by the total number of employees occupying the 101
Space.

 

(e)                                  Service Delivery Employees.

 

MCRLP may, from time to time, permit some of its employees to render the
Services or perform other functions for the benefit of the Partnership (the
“Service Delivery Employees”).  The Service Delivery Employees will, at all
times, remain employees of MCRLP or its affiliates, and shall not become
employees of the Partnership.  MCRLP shall remain solely responsible for any
liability in respect to the Service Delivery Employees and their beneficiaries
and dependents relating to any employment or termination of employment of any
Service Delivery Employees.  The use of Service Delivery Employees and their
scope of responsibilities shall be determined by MCRLP in its sole discretion.

 

Section 1.2                                   Term and Termination.

 

(a)                                 Term.  The term of this Agreement shall
commence as of the Effective Date, and shall continue until terminated as
provided in Section 1.2(b) herein (the “Services Period”).

 

(b)                                 Termination.  This Agreement may be
terminated as follows:

 

(i)                                     by MCRLP:

 

(A)                               in the event that the Partnership has not paid
any amounts required to be paid under Section 2.1(a) (other than, for purposes
of clarification, with respect to disputed amounts) within thirty (30) days
after the applicable due date and such breach remains uncured for ten
(10) business days after receipt of written notice by the Partnership and the RP
Investors from MCRLP; or

 

(B)                               in the event that the Partnership has filed a
voluntary petition or has filed against it a petition for an order of relief
under the federal bankruptcy code, as the same may be amended, so as to take

 

3

--------------------------------------------------------------------------------



 

advantage of any insolvency laws (which is not dismissed or discontinued within
sixty (60) days after the filing of such petition) or to file an answer
admitting the general obligations of an insolvency petition.

 

(C)                               upon one hundred twenty (120) days’ prior
written notice to the Partnership and the RP Investors.

 

(ii)                                  by the Partnership in the event that
MCRLP:

 

(A)                               commits a material breach of this Agreement
and such breach remains uncured for ten (10) business days after receipt of
written notice by MCRLP from the Partnership;

 

(B)                               files a voluntary petition or has filed
against it a petition for an order of relief under the federal bankruptcy code,
as the same may be amended, so as to take advantage of any insolvency laws
(which is not dismissed or discontinued within sixty (60) days after the filing
of such petition) or to file an answer admitting the general obligations of an
insolvency petition; or

 

(C)                               upon thirty (30) days’ prior written notice to
MCRLP and the RP Investors.

 

(iii)                               by the Parties at any time upon mutual
written consent.

 

(c)                                  Upon termination of this Agreement, all
accrued undisputed Services Fees shall become due and payable to MCRLP
(i) immediately, upon termination by MCRLP in accordance with Section 1.2(b)(i),
termination by the Partnership in accordance with Section 1.2(b)(ii)(C) or
termination by the Parties in accordance with Section 1.2(b)(iii) and
(ii) fifteen (15) business days after the termination date, upon termination by
the Partnership in accordance with Section 1.2(b)(ii)(A) or
Section 1.2(b)(ii)(B).

 

Section 1.3                                   General Terms.

 

(a)                                 Provision of Services.

 

(i)                                     MCRLP shall provide the Services in a
manner and level of performance that is consistent with the manner in which and
level of performance with which it provides similar services to itself and its
affiliates.  The Parties hereto shall use their respective commercially
reasonable efforts to cooperate with each other in all matters relating to the
provision and receipt of the Services.  MCRLP shall, at its cost and expense,
obtain and maintain all consents, licenses, sublicenses and approvals necessary
or desirable to permit MCRLP (and its agents) to perform, and the Partnership to
receive, the Services.

 

(ii)                                  Management of, and control over, the
provision of the Services (including the determination or designation at any
time of the Shared Assets, Service Delivery Employees and other resources of
MCRLP or any Subcontractors used in connection with the provision of

 

4

--------------------------------------------------------------------------------



 

such Services in accordance with Section 1.1(c), Section 1.1(d) and
Section 1.1(e)) shall reside solely with MCRLP.  Without limiting the generality
of the foregoing, all labor matters relating to any employees of MCRLP, its
affiliates and any third party service provider shall be within the exclusive
control of such entity.  MCRLP shall be solely responsible for the payment of
all salary and benefits and all income tax, social security taxes, unemployment
compensation, tax, workers’ compensation tax, other employment taxes or
withholdings and premiums and remittances with respect to MCRLP employees used
to provide such Services.

 

(iii)                               Except as provided elsewhere in this
Agreement, all procedures, methods, systems, strategies, tools, equipment,
facilities and other resources, including the Shared Assets, owned by MCRLP or
any Subcontractors shall remain the property of MCRLP or such Subcontractors and
shall at all times be under the sole direction and control of MCRLP.

 

(b)                                 Service Standards/Limitations.

 

(i)                                     MCRLP, together with its affiliates,
shall maintain the necessary staff and other resources to perform the Services
and otherwise fulfill its obligations under this Agreement.  Notwithstanding the
foregoing, in providing the Services, neither MCRLP nor any of its affiliates
shall be obligated to:  (A) hire any additional employees; (B) maintain the
employment of any specific employee; or (C) purchase, lease or license any
additional equipment, hardware, intellectual property or software (other than
such equipment, hardware or software that is necessary to replace damaged or
broken equipment or hardware or software necessary to perform the Services).

 

(ii)                                  MCRLP shall not be required, and shall be
excused from providing, any Service to the extent and for so long as the
performance of such Service becomes impracticable as a result of a cause or
causes outside the reasonable control of MCRLP, including unfeasible
technological requirements, or to the extent the performance of such Service
would require MCRLP or a Subcontractor to violate any applicable law, or would
result in the breach of any software license or other applicable contract,
whether related to intellectual property or otherwise.  In the event that MCRLP
claims any of the foregoing conditions to excuse MCRLP’s performance of any
Service, then MCRLP shall provide prompt written notice to the Partnership and
shall use commercially reasonable efforts to cure, remove or resolve the
condition as promptly as possible or to find an alternative manner to achieve
the intent of this Agreement.

 

(iii)                               MCRLP shall not have any responsibility
under this Agreement for verifying the accuracy of any information given to it
by the Partnership or on behalf of the Partnership by its third parties (other
than MCRLP or any Subcontractor) for the purpose of providing the Services.

 

(c)                                  Response Time.  MCRLP shall respond to
notifications from the Partnership and shall use commercially reasonable efforts
to resolve any problems in connection with the provision of Services within a
commercially reasonable period of time, using response and proposed resolution
times consistent with response and resolution of problems in past practice.  To
the extent MCRLP notifies the Partnership of an issue in connection with the
Partnership’s receipt or use of the Services, the Partnership shall respond to
such notifications and shall use commercially reasonable efforts to resolve such
issue within a commercially reasonable period of time.

 

5

--------------------------------------------------------------------------------



 

(d)                                 Independent Contractors.  The Parties hereto
are independent contractors, and none of the Parties or their respective
employees, representatives or agents will be deemed to be employees,
representatives or agents of the any other Party pursuant to or as a result of
performing any obligations under this Agreement.  No partnership, joint venture,
alliance, fiduciary or any relationship other than that of independent
contractors is created by this Agreement, expressly or by implication.  The
Parties’ respective rights and obligations hereunder shall be limited to the
contractual rights and obligations expressly set forth herein on the terms and
conditions set forth herein.

 

(e)                                  Assumption of Liabilities.  MCRLP shall not
assume or have any responsibility with respect to any financial obligations or
liabilities of the Partnership, and the Partnership shall not assume or have any
responsibility with respect to any financial obligation or liability of MCRLP,
pursuant to this Agreement.

 

(f)                                   Record Retention and Data Ownership. 
MCRLP shall maintain all books and records related to the Services and the
Partnership (the “Books and Records”) and, upon the Partnership’s request, shall
provide the Partnership, regulators and government representatives with
reasonable access to the Books and Records.  The Partnership shall own all of
all the data or information regarding businesses of the Partnership, including
any data or information developed or produced by MCRLP or Subcontractors in
connection with the Services (the “Partnership Data”).  To the extent MCRLP or
Subcontractors have or acquire any rights in Partnership Data, MCRLP hereby
irrevocably assigns, transfers and conveys (and shall cause Subcontractors to
hereby irrevocably assign, transfer and convey) to the Partnership all of its
and their all of its right, title and interest in and to the Partnership Data. 
Upon expiration or termination of this Agreement, MCRLP shall return all Books
and Records and Partnership Data to the Partnership, except to the extent MCRLP
is required to retain a copy of particular documents or materials in order to
comply with applicable law or MCRLP’s internal record retention requirements.

 

ARTICLE II

 

CONSIDERATION

 

Section 2.1                                   Payments.

 

(a)                                 Payments.  In consideration for the Base
Services provided by MCRLP hereunder (including use of Shared Assets and Service
Delivery Employees) and all Additional Services provided by MCRLP hereunder that
the Parties have agreed in accordance with Section 1.1(b) will not increase the
Services Fee, the Partnership shall pay to MCRLP the aggregate sum of one
million dollars ($1,000,000) per year, in twelve equal monthly payments of
eighty-three thousand three hundred and thirty-three dollars and thirty-three
cents ($83,333.33), commencing on the Effective Date and continuing until
termination of this Agreement, with an annual three percent (3%) increase each
year thereafter during the Services Period (the “Base Services Fee”).  In
consideration for any Additional Services provided by MCRLP hereunder for which
the Parties have agreed to an increase in the Services Fee in accordance with
Section 1.1(b), the Partnership shall pay to MCRLP, in twelve equal monthly
payments, the amount agreed by the Parties for such Additional Services (the
“Additional Services Fee” and, together with the Base Services Fee, the
“Services Fee”).  The Services Fee shall be paid on a monthly basis in advance. 
All payments

 

6

--------------------------------------------------------------------------------



 

(other than any disputed amounts) are due thirty (30) days after the
Partnership’s receipt of an invoice from MCRLP. No other payment for Services
provided hereunder shall be required.  Any undisputed Services Fees not paid
within thirty (30) days after their respective due dates will be considered
delinquent and a late payment charge of the lesser of one percent (1%) of the
delinquent balance due or the maximum amount permissible by applicable law will
be assessed per month on the amounts that remain delinquent.  The Partnership
shall not offset any amounts owing to it by MCRLP or its affiliates against
amounts payable by the Partnership hereunder.  Upon termination of this
Agreement, other than upon termination by MCRLP in accordance with
Section 1.2(b)(i)(A), MCRLP shall refund to the Partnership an amount equal to
the portion of the prepaid monthly Services Fee attributable to the period after
the termination date.

 

(b)                                 Reimbursable Expenses.  The Services Fee
shall include all, and the Partnership shall not be obligated to reimburse MCRLP
for any, travel, lodging and other out-of-pocket expenses incurred by MCRLP in
connection with providing the Services.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MCRLP

 

MCRLP represents and warrants to the Partnership as of the date hereof:

 

Section 3.1                                   Organization of MCRLP.

 

MCRLP is a limited partnership, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
partnership power and authority to own, license, use or lease and operate its
assets and properties and to carry on its business as it is now being conducted.

 

Section 3.2                                   Authority; Non-Contravention;
Approvals.

 

(a)                                 MCRLP has all requisite limited partnership
power and authority to execute and deliver this Agreement and to perform the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the performance by MCRLP of the transactions contemplated by this
Agreement have been approved by the general partner of MCRLP and no other
partnership voting or other proceeding on the part of MCRLP is necessary to
authorize the execution and delivery by MCRLP of this Agreement or the
performance by MCRLP of the transactions contemplated by this Agreement.  This
Agreement has been duly executed and delivered by MCRLP and constitutes a valid
and binding obligation of MCRLP enforceable against MCRLP in accordance with its
terms, except as such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement or creditors’ rights generally and (ii) general equitable
principles.

 

(b)                                 The execution and delivery by MCRLP of this
Agreement and the performance of the transactions contemplated by this Agreement
do not and will not (i) conflict with or result in a breach of any provision of
the limited partnership agreement or comparable organizational documents of
MCRLP; (ii) result in a violation or material breach of or constitute a default
(or an event which, with or without notice or lapse of time or both, would
constitute a default) under, or result in the termination, modification or
cancellation of, or the loss of a benefit under or accelerate

 

7

--------------------------------------------------------------------------------



 

the performance required by, or result in a right of termination, modification,
cancellation or acceleration under the terms, conditions or provisions of any
contract or other instrument of any kind to which MCRLP is now a party or by
which any of their respective assets or businesses may be bound or affected; or
(iii) violate any order, writ, judgment, injunction, decree, statute, treaty,
rule or regulation applicable to MCRLP or any of its assets or businesses.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by MCRLP or the
performance by MCRLP of the transactions contemplated by this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

Section 3.3                                   Capabilities.

 

MCRLP has and will maintain throughout the Services Period sufficient employees
and other resources to perform the Services and otherwise satisfy its
obligations under this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to MCRLP as of the date hereof:

 

Section 4.1                                   Organization and Qualification.

 

The Partnership is a partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Partnership has all
requisite limited partnership power and authority to own, license, use or lease
and operate its assets and properties and to carry on its business as it is now
being conducted.

 

Section 4.2                                   Authority; Non-Contravention;
Approvals.

 

(a)                                 The Partnership has all requisite limited
partnership power and authority to execute and deliver this Agreement and to
perform the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement and the performance by the Partnership of the
transactions contemplated by this Agreement have been approved by the General
Partner of the Partnership.  No other partnership voting or other proceeding on
the part of the Partnership is necessary to authorize the execution and delivery
of this Agreement or the performance by the Partnership of the transactions
contemplated by this Agreement.  This Agreement has been duly executed and
delivered by the Partnership and, assuming the due authorization, execution and
delivery of this Agreement by MCRLP, this Agreement constitutes valid and
binding obligations of the Partnership enforceable against the Partnership in
accordance with its terms, except as such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement or creditors’ rights generally and
(ii) general equitable principles.

 

8

--------------------------------------------------------------------------------



 

(b)                                 The execution and delivery by the
Partnership of this Agreement and the performance of the transactions
contemplated by this Agreement will not (i) conflict with or result in a
material breach of any provisions of the Partnership Agreement of the
Partnership; or (ii) violate any order, writ, judgment, injunction, decree,
statute, treaty, rule or regulation applicable to the Partnership.

 

(c)                                  No declaration, filing or registration
with, notice to, or authorization, consent, order or approval of, any
governmental authority is required to be obtained or made in connection with or
as a result of the execution and delivery of this Agreement by the Partnership
or the performance by the Partnership of the transactions contemplated by this
Agreement or the consummation of the transactions contemplated by this
Agreement.

 

ARTICLE V

 

INDEMNIFICATION AND DAMAGES

 

Section 5.1                                   Indemnification of MCRLP.

 

The Partnership shall indemnify MCRLP and its general and limited partners,
officers, directors, employees, agents, successors and permitted assigns (the
“MCRLP Indemnified Parties”), and shall hold the MCRLP Indemnified Parties
harmless against, any loss, damage, cost or expense (including reasonable
attorneys’ fees) (collectively, “Losses”) which the MCRLP Indemnified Parties
may sustain or incur by reason of any claim, demand, suit or recovery by any
third party allegedly arising out of MCRLP’s performance of the Services,
subject to any limitations imposed by law or the Partnership Agreement, except
in cases where the claim arises out of MCRLP’s bad faith, gross negligence or
willful misconduct in performing the Services or the breach by MCRLP of their
obligations under this Agreement.

 

Section 5.2                                   Indemnification of the
Partnership.

 

MCRLP shall indemnify and shall hold the Partnership and its general and limited
partners, officers, directors, employees, agents, successors and permitted
assigns (the “Partnership Indemnified Parties”) harmless against any Losses
which the Partnership Indemnified Parties may sustain or incur by reason of any
claim, demand, suit or recovery by any third party allegedly arising out of
MCRLP’s bad faith, gross negligence or willful misconduct in performing the
Services or the breach by MCRLP of their obligations under this Agreement.

 

Section 5.3                                   Limitation of Liability.

 

(a)                                 Reliance.

 

MCRLP may rely conclusively on, and will have no liability to the Partnership
for acting upon, any instruction, notice, certificate, statement, instrument,
report or other paper or document which the Partnership or those acting on its
behalf provided to MCRLP in connection with the performance of the Services.

 

9

--------------------------------------------------------------------------------



 

(b)                                 Disclaimer.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE SERVICES ARE
PROVIDED “AS IS” AND MCRLP DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES AND MAKE NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                   Compliance with Laws.

 

Each of the Parties hereto shall, with respect to its obligations and
performance hereunder, comply with all applicable requirements of applicable
law, including import and export control, environmental and occupational safety
requirements.

 

Section 6.2                                   Confidentiality.

 

Each Party shall keep confidential all information obtained by it in connection
with this Agreement and provision of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties and
obligations under this Agreement) to unaffiliated third parties, except: 
(a) with the prior written consent of the applicable Party; (b) to legal
counsel, accountants and other professional advisors; (c) to appraisers,
financing sources and others in the ordinary course of business; (d) to third
parties who agree to keep such information confidential by contract or by
professional or ethical duty and who need to know such information to perform
services or to evaluate a prospective transaction; (e) to governmental officials
having jurisdiction over the applicable Party; (f) in connection with any
governmental or regulatory filings of the applicable Party, or disclosure or
presentations to such Party’s investors; (vii) as required by law or legal
process to which a Party or any person to whom disclosure is permitted hereunder
is subject; or (g) to the extent such information is otherwise publicly
available through the actions of a person other than the Party not resulting
from the Party’s violation of this Section 6.2.

 

Section 6.3                                   Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to the conflicts of law
principles of such State.  The Parties hereto consent and submit to the
exclusive jurisdiction of the courts (State and federal) located in the State of
New York in connection with any controversy arising under this Agreement or its
subject matter.  The Parties hereby waive any objection they may have in any
such action based on lack of personal jurisdiction, improper venue or
inconvenient forum.  The Parties further agree that service of any process,
summons, notice or document by U.S. registered mail to its respective address
set forth below shall be effective legal service for any litigation brought in
such courts.

 

10

--------------------------------------------------------------------------------



 

Section 6.4                                   Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT NEITHER PARTY SHALL BE
LIABLE FOR ANY PUNITIVE DAMAGES.

 

Section 6.5                                   Force Majeure.

 

Except for the Partnership’s obligation to make timely payments for Services
performed in accordance with the terms hereof, no Party shall have any liability
for any losses or delay to the extent due to fire, explosion, lightning, pest
damage, power failure or surges, strikes or labor disputes, water or flood, acts
of God, the elements, war, civil disturbances, acts of civil or military
authorities or the public enemy, acts or omissions of communications or other
carriers, or any other cause beyond such Party’s reasonable control, whether or
not similar to the foregoing that prevent such Party from materially performing
its obligations hereunder.  If any Party claims a condition of force majeure as
an excuse for non-performance of any provision of Services, the Party asserting
the claim must notify the other Parties hereto in writing as soon as practicable
of the force majeure condition, describing the condition in reasonable detail
and, to the extent known, the probable extent and duration of the condition. 
For so long as a condition of force majeure continues, the Party invoking the
condition as an excuse for non-performance hereunder will use commercially
reasonable efforts to cure or remove the condition as promptly as possible or to
provide an alternative method to provide the Services so as to resume
performance of its obligations hereunder as promptly as possible.

 

Section 6.6                                   Assignment.

 

This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assignable or transferable by any Party without the prior
written consent of the other Party hereto, and any such unauthorized assignment
or transfer will be void ab initio.  The Partnership acknowledges that the
Services may be performed by one of MCRLP’s affiliates or by any Subcontractor.

 

Section 6.7                                   Third Party Beneficiaries.

 

This Agreement is the sole benefit of the Parties and their permitted assigns
and each such Party intends that this Agreement shall not benefit, or create any
right or cause of action in or on behalf of, any person or entity other than the
Parties or their permitted assigns, and with respect to (a) Section 1.1(b) and
the notification right under Section 1.2(b)(i)(A), the RP Investors,
(b) Section 5.1, the MCRLP Indemnified Parties and (c) Section 5.2, the
Partnership Indemnified Parties.

 

Section 6.8                                   Entire Agreement; Modification;
Waivers.

 

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and shall supersede all previous
negotiation, commitments and

 

11

--------------------------------------------------------------------------------



 

writings with respect to the Services; provided, that, for the avoidance of
doubt, nothing contained in this Agreement shall affect or be deemed to modify
any rights of the RP Investors relating to this Agreement and provided for under
the Partnership Agreement, the Investment Agreement or any other agreement to
which the RP Investors are a party and relating to the Transaction.  This
Agreement may not be altered, modified or amended except by a written instrument
signed by all affected Parties.  The failure of any Party to require the
performance or satisfaction of any term or obligation of this Agreement, or the
waiver by any Party of any breach of this Agreement, shall not prevent
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.  This Agreement amends and restates the 2017 Shared Services
Agreement in its entirety, and the 2017 Shared Services Agreement is hereby
deemed replaced in its entirety by this Agreement.

 

Section 6.9                                   Severability.

 

The provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect, unless the deletion of such provision
shall materially adversely affect the benefits or obligations of MCRLP, on the
one hand, or the Partnership, on the other hand, in which event the Parties
shall use their respective commercially reasonable efforts to arrive at an
accommodation that best preserves for the Parties the benefits and obligations
of the offending provision.

 

Section 6.10                            Survival.

 

Section 1.3(f), Article V and Article VI shall survive the expiration or
termination of this Agreement.

 

Section 6.11                            Title and Headings.

 

Titles and headings to sections herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

 

Section 6.12                            Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

Section 6.13                            Interpretation.

 

When a reference is made in this Agreement to an Article, Section, paragraph,
clause, Schedule or Exhibit, such reference shall be to an Article, Section,
paragraph, clause, Schedule or Exhibit of this Agreement unless otherwise
indicated.  All words used in this Agreement will be construed to be of such
gender as the circumstances require, and in the singular or plural as the
circumstances require.  Any capitalized terms used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement.  The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation”, unless otherwise
specified.  The words “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this

 

12

--------------------------------------------------------------------------------



 

Agreement as a whole and not to any particular provision of this Agreement.  The
term “or” is not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The words “asset” and “property” shall
be deemed to have the same meaning, and to refer to all assets and properties,
whether real or personal, tangible or intangible.  Any agreement, instrument or
law defined or referred to herein means such agreement, instrument or law as
from time to time amended, modified or supplemented, unless otherwise
specifically indicated.  References to any law include references to any
associated rules, regulations and official guidance with respect thereto. 
References to a person or entity are also to its predecessors, successors and
assigns.  Unless otherwise specifically indicated, all references to “dollars”
and “$” are references to the lawful money of the United States of America. 
References to “days” mean calendar days unless otherwise specified.  References
to times of the day are to the Eastern Time zone unless otherwise specified. 
References to “affiliates” or “an affiliate” of MCRLP shall exclude the
Partnership, and references to “affiliates” or “an affiliate” of the Partnership
shall exclude MCRLP.  Each Party has been represented by counsel in connection
with this Agreement and the transactions contemplated hereby and, accordingly,
any rule of law or any legal doctrine that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

 

Section 6.14                            Savings Clause.

 

If any provision hereof shall be held invalid or unenforceable by any court of
competent jurisdiction or as a result of future legislative action, such holding
or action shall be strictly construed and shall not affect the validity or
effect of any other provision hereof.

 

Section 6.15                            Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and delivered in person, or sent by facsimile, or sent by
overnight courier service or sent by certified mail, postage prepaid, and
properly addressed as follows:

 

To MCRLP:

 

c/o Mack-Cali Realty Corporation
Harborside 3
Jersey City, NJ 07302
Facsimile: (732) 205-8237
Email: gwagner@mack-cali.com
Attention: Gary Wagner, Esq.
Executive Vice President and General Counsel

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Ave.
New York, NY 10018
Facsimile: (212) 218-5526

 

13

--------------------------------------------------------------------------------



 

Email: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

To the Partnership:

 

c/o Roseland Residential Trust
210 Hudson Street, Suite 4000
Jersey City, NJ 07311
Facsimile: (732) 205-8237
Email: baron@roselandres.com
Attention: Ivan Baron

 

With Copy To:

 

Seyfarth Shaw LLP
620 Eighth Ave.
New York, NY 10018
Facsimile: (212) 218-5526
Email: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John Napoli
Blake Hornick

 

Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new name and/or address, but no such
change shall be deemed to have been given until it is actually received by the
Party sought to be charged with its contents.

 

All notices and other communications required or permitted under this Agreement
which are addressed as provided in this Section 6.15 if delivered personally or
by overnight courier, shall be effective upon delivery; if sent by facsimile,
shall be delivered upon receipt of proof of transmission and if delivered by
mail, shall be effective three (3) business days following deposit in the United
States mail, postage prepaid.

 

Remainder of page intentionally left blank; signature page to follow.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf by its duly authorized officer as of the date first
written above.

 

 

 

MACK-CALI REALTY, L.P.,

 

a Delaware limited partnership,

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership,

 

 

 

By:

ROSELAND RESIDENTIAL TRUST,

 

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

Signature Page to Amended and Restated Shared Services Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

SERVICES

 

Services include but are not limited to the sharing of:

 

·                                          Accounting

·                                          Tax preparation

·                                          Human resources and payroll
processing

·                                          Shared executive and administrative
staff

·                                          Reimbursement for taxes and operating
expenses

·                                          Computer facilities

·                                          Printers

·                                          Software

·                                          Phones

·                                          Public company expenses

·                                          Insurance

 

--------------------------------------------------------------------------------